Citation Nr: 0205513	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-10 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for left foot pain.

2.  Entitlement to service connection for hyperthyroidism.

3.  Entitlement to service connection for gastrointestinal 
problems.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee prior to May 23, 
2000, and a rating in excess of 30 percent thereafter.

6.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee prior to May 23, 
2000, and a rating in excess of 30 percent thereafter.

7.  Entitlement to an initial compensable rating for 
sinusitis with allergic rhinitis prior to February 27, 1997.

8.  Entitlement to an initial compensable rating for migraine 
headaches prior to February 27, 1997.

9.  Entitlement to an effective date prior to February 27, 
1997, for the grant of a 10 percent rating for sinusitis and 
allergic rhinitis.

(The issues of entitlement to service connection for 
bilateral carpal tunnel syndrome, entitlement to a rating in 
excess of 10 percent for sinusitis and allergic rhinitis 
since February 27, 1997, and entitlement to a rating in 
excess of 30 percent for migraine headaches since February 
27, 1997, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Hearing held in January 1999, the veteran and her friend
Hearing held in May 2000, the veteran
Hearing held in January 2001, the veteran, and her niece and 
sister


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from August 1990 to January 
1991, and from February 1991 to January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.

Procedurally, in April 1996 the RO denied the claims of 
entitlement to service connection for low back pain, left 
foot pain, gastrointestinal problems, low blood pressure, and 
hyperthyroidism.  The RO granted the claims of entitlement to 
service connection for degenerative joint disease of the 
knees, each separately rated as 10 percent disabling, and 
chronic right foot pain, migraine headaches, sinusitis and 
allergic rhinitis, each separately rated as noncompensably 
disabling.  For each disability the assigned effective date 
was January 27, 1996.  In February 1997, the veteran filed a 
notice of disagreement (NOD) with the denials of service 
connection and the assigned evaluations, excluding service 
connection for low blood pressure and the chronic right foot 
pain rating.  

For the claims of entitlement to service connection for a low 
back disorder, left foot pain, gastrointestinal problems, and 
hyperthyroidism, in July 1997 the RO issued a statement of 
the case (SOC).  In September 1997 the veteran requested an 
extension to file an appeal.  A supplemental SOC was issued 
in October 1997.  In January 1998, among other things, she 
requested another extension to file an appeal.  The RO did 
not respond.  In April 1999 a hearing officer confirmed and 
continued the denials.  With regard to the left foot pain, 
gastrointestinal problems, and hyperthyroidism claims, when 
construing the unusual procedural development presented in 
this case in the light most favorable to the veteran, the 
Board finds that she has continuously prosecuted these 
matters since April 1996; they are currently on appeal.

For the low back disorder, in September 1997 the RO granted 
service connection for low back pain of muscular origin, 
rated as 10 percent disabling effective January 27, 1996.  
The controversy in dispute for this matter has been resolved.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  At this 
time, it is also noted that in January 1998 the veteran 
disagreed with the assigned effective date for the low back 
pain rating.  However, during an April 1999 RO hearing, she 
veteran withdrew the matter.  Thus, these matters are not on 
appeal.

Regarding the right and left knee claims, as previously 
noted, in April 1996, the RO granted service connection, in 
February 1997 the veteran filed a NOD, and a SOC was not 
issued.  By rating action dated in November 1997 the 
veteran's disability was rated as 10 percent disabling, 
effective January 27, 1996; 100 percent disabling, effective 
May 22, 1997 (38 C.F.R. § 4.30); and 10 percent disabling, 
effective July 1, 1997.  In December 1997, the veteran sought 
increased ratings.  The RO confirmed and continued the 10 
percent ratings in June 1998.  In July 1998 the RO received a 
NOD and in December 1998 issued a SOC.  At the January 1999 
RO hearing, the veteran disagreed with the evaluations.  The 
hearing transcript is of record.  In August 2001, the 10 
percent evaluations were increased to 30 percent, effective 
May 23, 2000.  Since the veteran has continuously prosecuted 
her claims since April 1996, the issues before the Board are 
as listed on the title page.  (At this time, it is noted that 
the decision below excludes the period when the temporary 
total convalescence rating was in effect.)

Regarding the migraine headaches and sinusitis and allergic 
rhinitis claims, again, in April 1996 service connection was 
granted and separately rated each disability as 
noncompensably disabling, effective January 27, 1996.  The RO 
received a NOD in February 1997, and a SOC was not issued.  
In September 1997, the RO confirmed and continued the zero 
percent rating for migraine headaches, and increased the zero 
percent rating for sinusitis and allergic rhinitis to 10 
percent, effective February 27, 1997.  In January 1998 the 
veteran disagreed with the assigned rating for migraine 
headaches and the assigned effective date for sinusitis.  A 
SOC addressing the increased rating claims and the earlier 
effective date issue was issued in June 1998.  In July 1998 
the veteran disagreed with the assigned ratings and the 
effective date.  In April 1999, a hearing officer increased 
the zero percent rating for migraine headaches to 30 percent, 
effective February 27, 1997.  As shown, the veteran has 
continuously sought increased rating for her migraine 
headaches and sinusitis and allergic rhinitis disabilities 
since April 1996.  She has also perfected an appeal for 
entitlement to an earlier effective date for the grant of a 
10 percent rating for sinusitis.  The issues on appeal are as 
stated on the title page.

For the cervical spine disability, in September 1997 the RO 
denied entitlement to service connection.  The veteran 
disagreed in January 1998.  In June 1998 the RO issued a SOC.  
In July 1998 the RO received the substantive appeal.  The 
matter is on appeal.

The Board is undertaking additional development on the issues 
of entitlement to service connection for bilateral carpal 
tunnel syndrome, entitlement to a rating in excess of 10 
percent since February 27, 1997, for sinusitis and allergic 
rhinitis, and entitlement to a rating in excess of 30 percent 
February 27, 1997, for migraine headaches pursuant to 
authority granted 67 Fed. Reg. 3,099,3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 
3,099,3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these matters. 


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
her claims.

2.  A diagnosis of a chronic left foot disability is not 
present.

3.  A diagnosis of hyperthyroidism is not present.

4.  The veteran's gastrointestinal problems, diagnosed as 
gastroesophageal reflux and lactose deficiency, began in 
service.

5.  The veteran's cervical spine disability is not directly 
or presumptively service related.  

6.  Prior to May 23, 2000, the veteran's bilateral knee 
disabilities were productive of no more than slight 
limitation of motion with pain; no evidence of recurrent 
subluxation or laxity was present. 

7.  Currently, the right and left knee disabilities are 
productive of severe recurrent subluxation, but extension is 
not limited to 5 degrees nor is flexion limited to 60 
degrees.  Evidence of an exceptional or unusual disability 
picture is not present.  

8.  The criteria associated with sinusitis in effect prior to 
October 7, 1996, are more favorable to the veteran's 
sinusitis and allergic rhinitis increased rating claim.  

9.  From January 27, 1996, to February 27, 1997, the 
veteran's sinusitis and allergic rhinitis disease was 
manifested by moderate chronic frontal sinusitis with 
discharge and sinus headaches.

10.  From January 27, 1996, to February 27, 1997, the 
veteran's migraine headaches were productive of 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  

11.  A 10 percent rating for sinusitis and allergic rhinitis 
has been assigned effective January 27, 1996; the issue in 
controversy arising from the claim of entitlement to an 
earlier effective date for the grant of a 10 percent rating 
for sinusitis and allergic rhinitis has been resolved.  



CONCLUSIONS OF LAW

1.  The veteran's left foot pain was not incurred in, 
aggravated by, or related to active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  The veteran's hyperthyroidism was not incurred in, 
aggravated by, or related to active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

3.  The veteran's gastrointestinal problems, diagnosed as 
gastroesophageal reflux disease and lactose deficiency, were 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

4.  The veteran's cervical spine disability was not incurred 
in, aggravated by, or related to service, nor may in-service 
incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

5.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the right knee 
prior to May 23, 2000, and a rating in excess of 30 percent 
thereafter have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including §§ 3.321(b)(1), 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2001).

6.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the left knee prior 
to May 23, 2000, and a rating in excess of 30 percent 
thereafter have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including §§ 3.321(b)(1), 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2001).

7.  The criteria for a rating of 10 percent for sinusitis 
with allergic rhinitis from January 27, 1996, to February 27, 
1997, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.97, Diagnostic 
Codes 6510-6514 (1996).

8.  The criteria for a rating of 30 percent for migraine 
headaches since January 27, 1996, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 
4.124a, Diagnostic Code 8100 (2001).

9.  There is no legal entitlement to an effective date prior 
to February 27, 1997, for the grant of a 10 percent rating 
for sinusitis and allergic rhinitis; there is no issue in 
controversy.  38 U.S.C.A. §§ 5110, 7105(d)(5) (West 1991); 
38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The new law redefines the obligations of VA with 
respect to the duty to assist and eliminates the concept of a 
well-grounded claim.  VA also issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).  

The veteran has received notice of the evidence and 
information needed to substantiate her claims.  She has been 
provided with SOC's in July 1997, June 1998, December 1998, 
and November 1999 informing her of the applicable law, 
regulations, and reasons and bases associated with her 
claims, as well as the type of evidence needed to 
substantiate them.  The RO has issued several SSOC's as well.  
In May 2001 she received VCAA notice. 

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claims.  
Numerous service medical records, VA and non-VA medical 
reports, VA examinations, and hearing transcripts are of 
record.  The veteran has not identified the existence of 
pertinent evidence which has not been obtained.  

No additional notification or development action is required 
under the VCAA, it would not be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).

Service Connection

Law and Regulations

Service connection may be established for disability 
resulting from disease or injury contracted in the line of 
duty, 38 U.S.C.A. § 1110; for a chronic disease, including 
arthritis, if manifest to a degree of 10 percent or more 
within one year from the date of separation from such 
service, 38 U.S.C.A. §§ 1101, 1112, 1113 and 
38 C.F.R. §§ 3.307, 3.309; or for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service, 38 C.F.R. § 3.303(d).

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Mercado-Martinez v. West, 11 Vet. App. 415 
(1998); Caluza v. Brown, 7 Vet. App. 498 (1995).

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection based on chronicity 
may be established when (1) the chronic condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 489 (1997).  

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Factual Background and Analysis

Left foot pain

The requirements for entitlement to service connection for 
left foot pain have not been met.  The veteran does not have 
a chronic left foot disability.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

The service medical records show in April 1994, the veteran 
complained of numbness of the left foot, and the assessment 
was low back pain with radiation to the left leg.  The 
records also contain Reports of Medical History dated in 
March and December 1995, wherein the veteran checked that she 
had or had had foot trouble, and March 1995 medical reports 
showing foot trouble to include numbness of the toes and 
ankle swelling.  However, not one of the reports notes a 
chronic left foot disability.  In fact, a March 1995 nerve 
conduction study revealed normal findings on the left.  The 
service medical records primarily show complaints of and 
treatment for chronic right foot pain, possibly secondary to 
sural nerve compression, for which service connection is 
already in effect.

Additionally, while there is post-service medical evidence 
showing complaints of pain and numbness of the left foot, a 
diagnosis of a chronic left foot disability is not of record.  
At VA examination in March 1996, the veteran reported that 
she had had foot problems of one and a half years duration 
and that her symptoms primarily involved numbness covering 
the tips of the toes and pain in her feet, radiating from the 
low back.  Although relevant pathological findings were not 
reported, the diagnosis was foot numbness secondary to low 
back pain, etiology unclear. 

In February 1997 the veteran complained of left foot 
numbness, occurring at night.  The electromyograph (EMG) was 
within normal limits.  The impression was mild C4-5 
compression on MRI-clinically no specific signs only symptoms 
of numbness secondary to position, and possible deep left 
peroneal neuropathy manifested by decreased sensation and 
some weakness on inversion and eversion.  A March 1997 report 
notes that the left foot had improved.

On VA neurology examination in May 1997, pain of the left 
lower extremity secondary to knee and foot problems was 
noted.  A pertinent diagnosis was not made.

At VA examination of the peripheral nerves in August 1997, 
the veteran only complained of right foot pain, but the 
impression was left foot pain and numbness of unknown 
etiology.  

As previously noted, the veteran does not currently have a 
chronic left foot disability.  Her complaints of left foot 
pain and numbness are acknowledged.  But, these symptoms 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, supra.  Additionally, while the 
veteran is competent to attest to experiencing pain and 
numbness in the left foot, she is not competent to render a 
diagnosis of a chronic left foot disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Objective evidence 
establishing the presence of a current disability must be of 
record.  Here no such evidence is present.  Accordingly, the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Hyperthyroidism

The veteran seeks service connection for hyperthyroidism.  In 
January 1999, she testified during service she had a high 
level of enzymes and as a result received treatment.  She 
added that the disorder was diagnosed in service.

The requisite elements for entitlement to service connection 
for hyperthyroidism have not been met.  A current diagnosis 
has not been made.  The service medical records show that a 
September 1995 laboratory test report revealed that the 
veteran had a 3 x 4 cyst of the left inferior thyroid gland 
and that no dominant nodule had been identified.  They also 
show that on the December 1995 Report of Medical History the 
veteran indicated that she had or had had thyroid trouble.  
The examiner noted that the tumor/growth referred to the 
thyroid nodule.  The December 1995 Report of Medical 
Examination reflects that clinical evaluation of the 
endocrine system was checked as abnormal; the report only 
notes the presence of an enlarged slightly tender thyroid.  A 
diffuse goiter was listed under the summary of defects and 
diagnoses.  Otherwise, the service medical records are silent 
with regard to complaints of or treatment for symptoms 
associated with hyperthyroidism, and do not show a diagnosis 
of hyperthyroidism.

The post-service evidence also fails to show a diagnosis of 
hyperthyroidism.  On VA examination in March 1996 the veteran 
reported a history of low blood pressure approximately a year 
before and stated that it was thought to be related to a low 
thyroid level.  She stated that she was told that her thyroid 
level was slightly abnormal.  Blood tests showed that T4 was 
7.6 and TSH was 0.4, and these values were noted to be 
normal.  However, no pertinent findings or relevant diagnosis 
was made.  A medical record dated in July 1996 notes a past 
medical history of hypothyroidism and that the veteran did 
not take medication.  A June 1997 laboratory report shows 
that the thyroid-stimulating hormone (TSH) reading level was 
within the referenced range, and a medical record dated in 
January 2000 shows that in August 1998 the veteran's thyroid-
stimulating hormone test reading and T-4 were normal.  A 
report dated in December 2000 also shows that the veteran's 
thyroid appeared to be minimally enlarged.  The assessment 
was possible thyroid enlargement and the physician indicated 
that the veteran's TSH levels would be tested.  It was noted 
that she was asymptomatic although there had been pains and 
aches in general.  Laboratory findings thereafter show that 
the veteran's TSH results were within the reference range.  
Not one of the reports references hyperthyroidism.  

Here, the veteran's slightly enlarged thyroid is noted, but 
there is no evidence establishing that she has a chronic 
disability attributable to her enlarged thyroid or that her 
enlarged thyroid is productive of hyperthyroidism.  The only 
positive evidence consists of the veteran's assertions of a 
current disability which she historically relates to service.  
Her testimony and assertions however are insufficient to 
establish service connection.  Because the record is devoid 
of any substantiating objective evidence of hyperthyroidism 
associated with active service, the evidence preponderates 
against the claim. 38 U.S.C.A. § 5107(b); Ortiz and Gilbert, 
supra.  The appeal is denied.  

Gastrointestinal problems

In January 1999, the veteran testified that her 
gastrointestinal problems started about seven or eight years 
ago while in service and they have continued since service.  

The service medical records show on entrance examination in 
July 1990 clinical evaluation was normal, and in January 1992 
she complained of increased gastrointestinal pain when eating 
anything.  The assessment was "gastric disturia."  In June 
1993 a radiographic report noted a sonographically normal 
right upper quadrant.  However, on gastrointestinal consult 
in August 1993, the assessment was intestinal 
hemorrhoid/constipation.

A January 1994 Report of Medical Examination reflects that 
clinical evaluation was checked as normal; however, treatment 
reports dated from May to October 1994 show complaints of 
stomach pains, and an assessment of gas symptoms, 
questionable.  An October 1994 clinical entry shows pain on 
palpation of the mid epigastric area with hyperactive bowel 
sounds in the same mid-epigastric area.  In October 1994 an 
upper gastrointestinal series was performed.  Although it 
revealed no evidence of active ulcerative lesion, occasional 
gastroesophageal reflux and a high and horizontally 
positioned stomach were noted.  

On the March 1995 Report of Medical History the veteran 
checked that she had or had had frequent indigestion and 
stomach, liver, or intestinal trouble.  On the Report of 
Medical Examination, clinical evaluation was checked as 
normal.  A May 1995 record of acute medical care shows 
complaints of epigastric bloating.  Assessments made included 
abdominal pain, rule out chololithiasis.  

On the December 1995 Report of Medical History the veteran 
again indicated that she had or had had frequent indigestion 
and stomach, liver, or intestinal trouble.  Sternal pain 
occurring with intermittent "gas" versus chest wall and 
frequent indigestion "gas" were noted.  The accompanying 
Report of Medical Examination also shows that clinical 
evaluation of the abdomen and viscera was abnormal.  "Tender 
epigastrium" was noted. 

At VA examination in March 1996, the veteran reported having 
gastrointestinal problems approximately five years ago.  She 
reported having flatulence without nausea and vomiting, and 
that she took Mylanta, ingesting the contents of one and a 
half bottles monthly.  On examination no evidence of 
gastrointestinal tenderness was detected.  However, the 
diagnosis was gastrointestinal upset, cause undetermined.  

In August 1996 the veteran received VA outpatient treatment 
for abdominal bloating and pain after eating spicy and greasy 
foods.  In October 1996 she complained of a six-month history 
of abdominal pain, and at that time, gave a history of 
epigastric pain that had worsened over the last month.  The 
pain was described as sharp and worse after eating.  
Occasional diarrhea was noted.  On examination, the abdomen 
was soft with positive bowel sounds and tenderness to 
moderate palpation of the right upper quadrant.  The 
assessments included abdominal pain.  

Medical reports dated in December 1996 and April 1997 show 
complaints of epigastric pain after eating spicy meals.  In 
December 1996, a duodenal biopsy showed mild chronic 
inflammation of a portion of the duodenal mucosa.  During 
this period, the assessments included suspect irritable bowel 
syndrome, complicated by constipation.  In April, although 
examination of the abdomen was essentially normal, the 
assessment was questionable abdominal pain-doubt a specific 
etiology.  The examiner also reported that irritable bowel 
syndrome was questionable with atypical symptoms and that the 
veteran was on non-steroidal anti-inflammatory drugs but 
without evidence of gastritis.

On VA examination in August 1997, the veteran reported that 
after eating she had increased bloating with a severe burning 
sensation in the epigastrium.  She did not have vomiting but 
had a great deal of increased bowel movements and diarrhea 
following meals.  The veteran also reported losing 5 pounds 
in the last month.  Examination of the abdomen revealed that 
it was soft, with hyperactive bowel sounds.  No masses or 
organomegaly were present.  The examiner detected tenderness 
in the epigastrium and of the lower quadrants.  The 
impression was abdominal pain and bloating secondary to 
lactose intolerance beginning while the veteran was on active 
duty.  

VA treatment reports dated from 1997 to 1998 show continued 
treatment for complaints of epigastric pain after eating and 
include an impression of abdominal pain, bloating-sounds like 
lactose deficiency.  

In January 2000, the abdomen on examination was soft, mildly 
tender in the epigastrium, and non-distended with positive 
bowel sounds.   The diagnosis was gastroesophageal reflux 
disease.  Prevacid was continued.  Gastroesophageal reflux 
disease was noted in December 2000 as well.

Here, the three requirements for establishing entitlement to 
service connection for gastrointestinal problems have been 
met.  First, diagnoses of gastrointestinal problems has been 
made (gastroesophageal reflux disease and lactose 
deficiency).  Second, the service medical records show that 
throughout service the veteran received treatment for 
gastrointestinal pain after eating.  In October 1994 an upper 
gastrointestinal series revealed occasional gastroesophageal 
reflux and treatment for epigastric pain.  On discharge 
examination in December 1995, tenderness of the epigastric 
area was noted.  Third, since separation from service the 
veteran has continued to receive treatment for 
gastrointestinal problems, to include epigastric pain and 
tenderness, and flatus, diarrhea, and bloating.  The 
impression in August 1997 was abdominal pain and bloating 
secondary to lactose intolerance beginning while the veteran 
was on active duty.

Given the foregoing, the Board finds that the evidence 
supports the veteran's claim of entitlement to service 
connection for gastrointestinal problems, diagnosed as 
gastroesophageal reflux disease and lactose deficiency.  The 
appeal is granted.

Cervical spine disability

In January 1999, the veteran testified she initially received 
treatment for neck pain in service.  At that time she 
underwent tests and was told that she had a herniated disc.  
Nonetheless, the criteria for establishing entitlement to 
service connection for a cervical spine disability have not 
been met.  

While the post service medical evidence reflects a diagnosis 
of C4-5 disc herniation with degenerative joint disease, the 
objective evidence fails to show that the veteran sustained a 
neck injury during service and fails to create a nexus 
between her current disability and active service. 

There is no evidence of record showing that the veteran's 
cervical spine disability was sustained in service or that 
her degenerative joint disease manifested to a compensable 
degree within a year after service.  The service medical 
records show in June 1993 the veteran was treated for a right 
cervical neck mass with occasional swelling, and at that time 
the assessment was benign lymph node.  Entries recorded in 
August 1993 also note a history of a swollen cervical lymph 
node.  The assessment was persistent lymphadenopathy.  A 
January 1994 Report of Medical Examination shows that 
clinical evaluation of the spine, other musculoskeletal 
system, was checked as normal.

On the March 1995 and December 1995 Reports of Medical 
History, the veteran checked that she had or had had swollen 
or painful joints and arthritis, rheumatism or bursitis.  
But, neither she nor the examiner referenced a cervical 
disorder and the accompanying Reports of Medical Examination 
reflect that clinical evaluations of the spine, other 
musculoskeletal system, were checked as normal.  The service 
medical records do not show that the cervical spine 
disability began in service.  

While the post-service medical evidence shows treatment for a 
cervical spine disorder, the reports fail to create a nexus 
between the cervical spine disability and service.  There 
were no complaints or findings concerning the cervical spine 
on a VA general medical examination in March 1996.  A July 
1996 progress note documents the veteran's complaint of neck 
pain and numbness of the hand upon awakening of about a 
year's duration.  A September 1996 medical certificate also 
shows that the veteran complained of pain of the left neck 
with radiation to the shoulder.  However, no pertinent 
findings were recorded.  In October 1996, the examiner 
reported that an August 1996 magnetic resonance imaging (MRI) 
of the cervical spine revealed small central disc herniation 
at C4-5 causing mild cord compression.  The impression was 
C4-5 radiculopathy secondary to spinal cord involvement.

In December 1996 the veteran complained of neck pain of a 
month's duration.  Due to the spinal cord compression, the 
veteran was fit for a Philadelphia cervical collar.  In 
January and February 1997 she received follow-up treatment 
for neck pain.  A February 1997 x-ray study revealed 
progressive C4-5 central disc profusion; multilevel 
degenerative disc disease with diffuse disc bulging at C3-4 
and C5-6, unchanged.  In February and March 1997, the 
impressions included mild C4-C5 compression on MRI-clinically 
no specific signs-only symptom of numbness secondary to 
position, and C-4-5 disc herniation and mild cord 
compression, progression from August 1996.

VA examination reports dated in June and August 1997 and 
outpatient treatment reports from May 1997 to April 1999 
generally document a history of neck pain as manifested by a 
crick, which had been present for a number of years.  The 
impressions include progressive, central C4-5 disc herniation 
with mild cord compression and multilevel degenerative joint 
disease with diffuse disc bulging at C3-4 and C5-6 without 
any neurosensory deficit; cervical disc disease with 
degeneration of disc components C3-4, C4-5, and C5-6 causing 
pain in the posterior neck with limited range of motion; and 
C4-5 herniation with degenerative disc disease.  

As previously noted, not one of the medical reports 
establishes that the veteran incurred any neck injury during 
service or that her cervical disability is related to service 
or any events of service.  Additionally, while x-ray studies 
confirm the presence of degenerative joint disease, they show 
that the initial diagnosis was made in February 1997, more 
than a year after the veteran's separation from service.  The 
only evidence indicating that the veteran's cervical spine 
disability is related to active service is the veteran's own 
statements.  However, she is not competent to etiologically 
relate her disability to service or any event of service.  
Espiritu, supra.  There is no objective evidence of record 
establishing that the veteran's cervical spine disability was 
incurred in, aggravated by, or in any way related to service.  
The evidence also fails to establish service connection on a 
presumptive basis.  Accordingly, the preponderance of the 
evidence is against the claim.  The appeal is denied. 

Increased Evaluations

Law and Regulations-General

Where a veteran has been awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating, or the veteran withdraws such.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also AB v. Brown, 6 Vet. 
App. 35 (1993).  Additionally, separate ratings can be 
assigned for separate periods of time based on facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Under the laws administered by VA, disability evaluations are 
determined by the application of a schedule of ratings.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from injuries and their residual conditions in 
civil occupations.  Generally, the degrees specified are 
considered adequate to compensate for considerable loss of 
working time from excacerbations or illnesses proportionate 
to the severity of the several grades of disabilities.  
38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Bilateral knee disabilities

The veteran has appealed the RO's initial evaluation for the 
service-connected right and left knee disabilities.  The RO 
evaluated each disability as 10 percent disabling effective 
January 27, 1996, under Diagnostic Codes 5010-5257.  In 
August 2001, the RO increased each evaluation to 30 percent 
effective May 23, 2000.  

Traumatic arthritis is to be evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
is assigned when there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Slight recurrent subluxation or lateral instability warrants 
a 10 percent evaluation; moderate recurrent subluxation or 
lateral instability warrants a 20 percent evaluation; and 
severe recurrent subluxation or lateral instability warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

The veteran's knee disabilities can also be rated under 
diagnostic codes 5260 and 5262.  Under diagnostic code 5260, 
flexion limited to 60 degrees warrants a zero percent rating; 
flexion limited to 45 degrees warrants a 10 percent rating; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Extension limited to 5 degrees warrants a zero percent 
rating, to 10 degrees warrants a 10 percent rating, to 15 
degrees warrants a 20 percent rating, to 20 degrees warrants 
a 30 percent rating, to 30 degrees warrants a 40 percent 
rating, and to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261. 

The basis of disability evaluations is in the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  The elements to be considered primarily 
include the reduction in the joint's normal excursion of 
movement on different planes in conjunction with factors such 
as less or more movement than normal, weakened movement, 
incoordination, and swelling or instability.  Painful motion 
is also a factor of disability.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).

The service medical records show on several occasions in 1993 
and 1995, the veteran received treatment for knee pain and 
was placed on limited duty.  In April 1995 the Medical 
Evaluation Board found chronic retropatella syndrome, both 
knees.  On discharge examination in December 1995, the 
diagnosis was knee pain (retropatellae syndrome).   

The March 1996 VA examination report reflects the veteran 
reported no difficulty with sitting.  She added she could 
stand and walk for 15 to 20 minutes, climb one flight of 
stairs, and ride in a car for 15 to 20 minutes.  Range of 
motion of the right knee was 122 degrees and 90 degrees on 
the left.  There was no ligamentous laxity, although x-rays 
showed minimal degenerative changes affecting the 
patellofemoral joints.  The diagnosis was bilateral minimal 
degenerative joint disease involving both patellofemoral 
joints.  

VA treatment reports dated in 1996 show treatment for left 
knee pain.  In June 1996 the veteran complained of pain with 
throbbing.  Physical examination was normal.  The diagnosis 
was minimal degenerative disease of both patellofemoral 
joints.  In July 1996 she reported midline joint 
tenderness/medial pain over five years without locking, 
catching, or other ligament injuries.  However, range of 
motion was from zero to 135 degrees; the medial collateral 
ligaments and lateral collateral ligaments were good; 
Lachman's sign was negative; and no effusion, patella 
instability, or tracking was noted.  The assessment was "pes 
anserism bursitis."  

A progress note dated in December 1996 shows that the veteran 
had begun a new job which required prolonged standing and 
lifting and she underwent an orthopedic evaluation to 
determine eligibility for a postal worker position.  On 
clinical evaluation, medial joint tenderness was noted, range 
of motion from -5 to 155 degrees, varus/valgus were stable, 
and Lachman's and point shift were negative.  The physician 
wrote that the veteran did not have current physical 
examination or radiographic findings which would limit her 
ability to stand for prolonged periods of time.  However, her 
history of chronic knee pain suggested that avoiding 
prolonged standing would be warranted.  

That same month, the employer wrote that the veteran had been 
found medically unsuitable for the position of part-time 
flexible clerk.  It was reported that review of the medical 
records and evaluation by a medical officer showed chronic 
knee problems.  The condition was not compatible with the 
strenuous activities required of the position, which included 
walking, standing, repetitive bending, kneeling, heavy 
lifting, pushing, and pulling.

Complaints of left knee pain were recorded in January 1997.  
At that time, range of motion was from zero to 120 degrees 
with active quadriceps, negative varus/valgus, positive 
medial joint tenderness, and negative McMurray's, Lachman's, 
pivot, and anterior drawer signs.  Pain was not detected.  
The impression was medial meniscal tear, chronic left knee.

In May 1997 the veteran underwent arthroscopy of the left 
knee.  The diagnosis was left knee medial meniscus tear.

VA examination of the joints in June 1997 notes complaints of 
pain and stiffness on the right, effusion and swelling on the 
left, and the recent left knee arthroscopy.  It was also 
noted that the veteran took anti-inflammatory medication, 
which had not worked well, and participated in physical 
therapy.  For the left knee, physical examination revealed 
diffuse swelling with effusion and that the surgical tracks 
were healing.  Secondary to pain and swelling, motion was 
severely restricted:  she could extend the knee to 180 
degrees and flex to about 40 degrees, with a considerable 
amount of pain.  The examiner reported prior to surgery, 
range of motion was from 0 to 120 degrees with negative 
Lachman's, pivotal, and drawer tests.  For the right knee, 
flexion ranged from zero to 125 degrees without restriction.  
Mild crepitus was felt, the ligaments were intact, and there 
was no meniscal tear.  There was excellent stability.  X-ray 
studies showed traumatic arthritis without bony or soft 
tissue lesion.  The notation was status post arthroscopy of 
the left knee with medial meniscal tear ruled out.  

VA treatment reports dated from 1997 to 1998 note status post 
arthrosurgical meniscus repair of the left knee with good 
postoperative results-no problems at present.  

On May 1998 VA examination of the joints, the veteran 
reported having more crepitus and pain of the right knee.  If 
she walked a quarter of a mile her right knee would begin to 
hurt and she had stiffness and soreness when walking up and 
down stairs.  She denied having locking or giving way 
sensation.  She added her left knee symptoms had increased in 
severity too.  The knee hurt and ached on a daily basis, 
swelled periodically, and her walking was limited to a half 
of a mile.  Her knees prevented her from lifting, bending, 
and going up and down a lot of steps.  Reportedly, she used 
crutches after surgery and used a brace about a year ago.  On 
objective evaluation, no warmth, effusion, synovitis, or 
anterior-posterior or lateral instability were noted, and 
McMurray's was negative, bilaterally.  There was crepitus, 
bilaterally.  Range of motion was zero to 120 degrees on the 
right and zero to 110 degrees on the left.  Tenderness medial 
to the patella on the left and lateral to the patella on the 
right was noted.  Gait and station were unremarkable.  The 
diagnosis was bilateral degenerative joint disease.   

In January 1999, the veteran testified that she experienced 
increased stiffness of the knee and pain when ambulating 
stairs.  She stated that she could only walk one block 
without pain, and that she was not hired to work at the post 
office because of her knee conditions. 

A VA outpatient treatment progress note dated in January 2000 
documents Grade III chondromalacia of the patella on knee 
arthroscopy in January 1998.  It was also reported that the 
veteran did not wear a brace and took Relafen for pain.

An August 2000 examination report shows that the examiner 
reviewed the claims file.  During the interview, the veteran 
reported, on the left, symptoms of pain that awakened her at 
night, warmness, instability, difficulty walking up and down 
steps and ambulating inclines, and flare ups during cold 
weather, increased activity, and prolonged walking.  On the 
right, she reported frequent cracking over the last two to 
three years and increased pain.  Her symptoms interfered with 
daily activities, as she had difficulty ambulating and 
walking long distances.  The veteran wore a small bandage on 
the left knee because of lateral patella tracking.  
Alleviating factors included elevating her legs, using cold 
packs, and nonsteroidal medicines.  She wore soft-shoes, but 
did not wear crutches, braces, canes, or special corrective 
shoes.  Findings showed flexion from zero to 90 degrees on 
the right and zero to 85 degrees on the left; she could 
completely extend both knees; Lachman's and McMurray's were 
negative; and no soft tissue swelling or discoloration was 
noted.  X-rays showed minimal osteophytosis of the left 
patellofemoral joint.  The diagnoses were degenerative 
changes of the left knee, episodes of musculoligamentous 
strain of both knees, patellofemoral syndrome of both knees, 
and status post arthroscopy of the left knee.

VA outpatient treatment reports dated from July to December 
2000 show continued treatment for pain.  In December 2000, 
the veteran denied locking or catching, but she did have pain 
with certain movements.  An examination revealed that the 
veteran was tender to palpation over the medial joint line.  
There was no effusion abut the knee.  She had seven degrees 
of hyperextension and 130 degrees of flexion in the left 
knee.  There was minimal tenderness with patellar 
compression.  No extensive laxity at the patellofemoral joint 
was noted.  There was no valgus laxity, but varus laxity of 
10 degrees was present and symmetric.  Anterior and posterior 
drawer and Lachman's signs were stable with minimal laxity 
and a firm endpoint.  The assessment was left knee pain, 
possible meniscal tear.

In January 2001, the veteran's representative testified that 
the veteran was inhibited from walking up and down steps 
because of a fear of her knees giving out and because of the 
pain experienced when walking on uneven areas and on slight 
bending.  The veteran rated her pain as an 8 on a scale of 1 
to 10.  She and her sister recalled an occasion when her knee 
gave way while walking down a flight of stairs.  The veteran 
then testified that she wore a knee brace to help with pain 
which was aggravated by cold weather.  Cold weather also 
caused a throbbing sensation.  She stated that she could walk 
a couple of blocks without pain.  The veteran's sister added 
that she had observed the veteran limping due to pain and 
swelling.  

VA examination in June 2001 revealed a mild amount of soft 
tissue swelling about the left knee and that the veteran wore 
a left knee brace.  The veteran was able to flex the right 
knee from 5 to 95 degrees and the left knee from zero to 85 
degrees, although both were difficult.  She could only 
completely extend the left knee.  Lachman's test seemed 
positive on the left, but negative on the right; McMurray's 
test was negative, bilaterally; a mild amount of soft 
swelling was noted about the left knee without discoloration; 
and the veteran ambulated without difficulty although she 
stated it was difficult and painful to walk at times.  A MRI 
of the left knee showed mediopatellar facet degenerative 
joint disease along with possible loose body and films of 
both knees showed minimal osteophytosis of the left 
patellofemoral joint.  The diagnoses were minimal 
patellofemoral degenerative joint disease of the left knee; 
recent MRI evidence of mediopatellar facet degenerative joint 
disease and possible loose body of the left knee; and 
episodes of musculoligamentous strain of the knees, slowly 
worsening.  

The examiner summarized that the veteran could not complete 
repeat range of motion exercises of the knees; she was able 
to do three flexion and extension exercises of the right 
knee, but they were quite limited and she had mild to 
moderate discomfort with an early onset of pain; she did not 
exhibit incoordination in either knee, but had pain with 
minimal use, bilaterally; and she had mild to moderate 
fatigability of the knees.  On the right, she was able to 
repeatedly flex the knee from 5 to 95 degrees then this 
slowly worsened as her subsequent two flexion and extension 
examinations ranged from 10 to 80 degrees.  Thereafter, she 
could not perform anymore.  She was able to repeatedly extend 
and flex the left knee after the initial examination once and 
that was performed from 10 to 80 degrees.

For these matters, the clinical data establish that since 
service connection has been in effect up until May 23, 2000, 
the veteran's disability picture more nearly approximates the 
criteria for no more than a 10 percent rating for the 
service-connected right and left knee disabilities.  As 
previously noted, the bilateral knee disability has been 
rated under diagnostic codes 5010-5257.  However, the medical 
evidence dated from January 27, 1996, to May 23, 2000, 
evinces that neither the left nor the right knee was 
productive of subluxation or laxity.  Despite the veteran's 
complaints of bilateral medial joint tenderness, objective 
findings throughout showed no ligamentous laxity.  Instead 
the medial collateral ligaments and lateral collateral 
ligaments were good; McMurray's, pivot, anterior drawers, and 
Lachman's were negative; and no effusion, patella 
instability, or tracking were noted.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257.

Additionally, even though X-rays accomplished during this 
period confirm the presence of bilateral degenerative joint 
disease, a separate rating based on arthritis of the knees is 
not warranted.  Clinical findings establish that the 
veteran's range of motion was not limited to a compensable 
degree, as flexion of either knee was not limited to 60 
degrees, nor was extension limited to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261; VAOPGCPREC 9-98.  

Prior to May 23, 2000, the evidence shows that the veteran's 
disability was productive of no more than slight limitation 
of motion with pain.  Indeed on one occasion, flexion of the 
left knee was reported to 90 degrees, but clinical findings 
overall from January 1996 to May 2000 establish that range of 
motion tests for each knee generally ranged from zero degrees 
to 110 or 120 degrees.  38 C.F.R. §  4.71a, Table II, normal 
range of motion of the knee is from 0 to 140 degrees.  There 
is no evidence of flexion limited to 30 degrees or extension 
limited to 15 degrees.  Thus, even when considering the 
veteran's complaints of pain in conjunction with her 
limitation of motion, the evidence preponderates against the 
claim.  The criteria for a rating in excess of 10 percent 
during this period have not been met.  

Since May 23, 2000, the criteria for ratings in excess of 30 
percent for either the right or left knee disability have not 
been met.  Initially, the maximum percentage rating allowable 
under Diagnostic Codes 5257 and 5260 has already been 
assigned.  A higher rating cannot be assigned under those 
provisions.  Additionally, while the evidence shows that the 
veteran has increased limitation of extension with fatigue, 
pain, and flare ups, it still does not show that either of 
her disabilities more nearly approximate the criteria for a 
higher rating.  Extension of the right and left knee is not 
limited to 30 degrees.  In August 2000, extension was to zero 
degrees, bilaterally, and in June 2001 it was to 5 degrees on 
the right and zero degrees on the left.  After repeated range 
of motion exercises, extension was only limited to 10 
degrees.  The evidence preponderates against her claim; thus, 
a higher rating is not warranted. 

The provisions of diagnostic code 5256 have also been 
considered.  There is no evidence demonstrating ankylosis of 
the either knee.  Application of this provision is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001).

Finally, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) only in cases where the issue is expressly raised 
by the claimant or the record before the Board contains 
evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule may be inadequate to 
compensate for the average impairment of earning capacity due 
to the disability.  VAOPGCPREC 6-96.  In this case, the 
record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude 
the use of the regular Rating Schedule.  

Although a December 1996 employment report shows that the 
veteran's bilateral knee disability was not compatible with 
the position of a part-time flexible clerk, the clinical data 
compiled at that time fail to show that the assigned 10 
percent ratings did not adequately contemplate the veteran's 
impairment.  As previously reasoned, prior to May 23, 2000, 
the veteran's disabilities were productive of no more than 
slight limitation of motion with pain.  At that time, 
objective evaluation revealed that the veteran did not have 
current physical examination or radiographic findings which 
would limit her ability to stand for prolonged periods.  In 
addition, there is no current competent evidence of record 
suggesting that either knee disability causes frequent 
hospitalization or marked interference with employment so as 
to render the application of the rating schedule impractical.  
The appeal is denied.


Migraine headaches

Migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating; with 
characteristic prostrating attacks occurring on an average 
once a month over last several months warrant a 30 percent 
rating; with characteristic prostrating attacks averaging one 
in 2 months over last several months warrant a 10 percent 
rating; and with less frequent attacks warrant a 
noncompensable rating.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

In an April 1996 appealed rating determination, the RO 
granted service connection for migraine headaches and rated 
it at zero percent under diagnostic code 8100, effective 
January 27, 1996.  In April 1999, the RO increased the zero 
percent evaluation to 30 percent, effective February 27, 
1997.  (As noted in the Introduction, the decision below only 
addresses the issue of entitlement to an initial compensable 
rating for migraine headaches prior to February 27, 1997.)

The service medical records show continued treatment for 
recurrent headaches, and assessments of migraine headaches.   

At VA examination in March 1996, the veteran reportedly 
experienced headaches associated with rhinitis approximately 
3 to 4 times a month.  She related that she had migraine 
headaches that lasted from one day up to two weeks.  
Apparently, they were incapacitating, although she had had 
shots on rare occasions for the headaches.  Her last one was 
the previous December.  The diagnosis was migraine headaches.  

VA outpatient treatment reports reflect in June 1996 the 
veteran complained of migraine headaches for two days, 
lasting three to four days to weeks.  Physical examination 
was normal.  The diagnosis was migraine headaches.  In July 
1996 the veteran complained of migraine headaches with 
throbbing pain on the left side, starting in the front or 
back of the head.  The headaches lasted from two days to two 
weeks.  Evidence of lightheadedness without diplopia was 
noted, and it was reported that the veteran's headaches had 
worsened and lasted longer.  Findings were positive for neck 
pain and "mixed" headache.  On examination, clinical 
findings were negative.  The impression was common migraine 
and mixed headache.  

Medical reports dated from 1996 to 1997 document treatment 
for migraine headaches.  Reports in September 1996 
essentially show complaints of migraine and sinus headaches 
lasting over 4 to 5 days with nausea.  The reports note 
normocephalic atraumatic pain to palpation over the frontal 
and temporal regions, and a diagnosis of sinusitis with sinus 
headaches.  On follow-up visit for migraines in October 1996, 
the veteran was prescribed Verapamil and Imitrex.  In 
December 1996, although objective findings revealed 
paraspinal radiation, impressions made included migraine 
headaches and sinus headaches.  In February 1997 the veteran 
complained of frontal headaches, and although physical 
examination was normal, in relevant part, the impression was 
migraine headaches.  The reports also show that the veteran 
received follow-up treatment for migraines in March 1997.

On VA neurological examination in May 1997 the veteran 
reportedly had two to three headaches per week.  She 
described them as a throbbing pain located at the top of her 
head that moved backwards toward the back of her head.  She 
stated that she became nauseated, occasionally vomited, and 
was very sensitive to light.  Her headaches were a 9-10 on a 
scale ranging from 0 to 10.  To alleviate symptoms, she would 
lie down in a cold dark room and attempt to relax, and take 
over-the-counter medication.  The veteran reported that she 
could work with headaches although she preferred lying down 
in a dark room.  

After examination, the examiner reported that the veteran 
started having migraines in 1991, and they initially occurred 
approximately once per week and would last two days.  Over 
time they had increased in frequency.  The veteran reported 
having anywhere from two to three per week and the headaches 
could last up to seven days.  She also complained of sinus 
headaches which could occur on a daily basis.  The examiner 
added that the veteran was able to work while she had 
headaches; however, she preferred not.  The impression was 
common migraine headaches and chronic sinus headaches.  

When resolving all doubt in the veteran's favor, the evidence 
shows that since service connection has had migraines with 
characteristic prostrating attacks occurring an average once 
a month over the last several months.  The assignment of a 30 
percent rating since service connection has been in effect is 
warranted.  For this matter, the veteran's headaches 
attributable to her nonservice-connected cervical spine 
disability and service-connected sinus disability are 
acknowledged.  Nonetheless, the medical evidence does not 
distinguish between symptoms attributable to these 
disabilities and the migraine headaches; thus, the veteran is 
afforded the benefit of the doubt in this respect.  

The record shows in March 1996 the veteran reportedly had 
headaches approximately 3 to 4 times a month; in June 1996 
she reportedly had migraines for two days, or lasting three 
to four days to weeks, and in July 1996, September 1996, 
October 1996, and February 1997 she received treatment for 
migraines.  It is also noted that in May 1997 the examiner 
reported that the veteran had had migraines since 1991, and 
she had anywhere from two to three episodes per week.  The 
veteran obtained relief by lying down.  Accordingly, when 
resolving doubt on the veteran's behalf, the medical evidence 
demonstrates that her migraines more nearly approximate the 
criteria for a 30 percent rating.  

However, a rating in excess of 30 percent is not warranted.  
The evidence does not show that her migraines are productive 
of very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  There is no 
evidence of record showing migraine-related severe economic 
inadaptability.  In May 1997 the examiner stated that the 
veteran was able to work while she had headaches; she only 
preferred not to.  Additionally, there is no evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
Since service connection has been in effect the veteran's 
migraines have been 30 percent disabling and no more.  To 
this extent only the appeal is granted. 

Sinusitis and allergic rhinitis 

In April 1996, the RO granted service connection for 
sinusitis and allergic rhinitis, rated as noncompensably 
disabling pursuant to diagnostic code 6501 effective January 
27, 1996.  In September 1997, the zero percent rating was 
increased to 10 percent, effective February 27, 1997, under 
diagnostic code 6522.  The veteran seeks an increased rating.  
(As noted in the Introduction, the decision below only 
addresses the issue of entitlement to an initial compensable 
rating for sinusitis and allergic rhinitis prior to February 
27, 1997.)

Regarding rhinitis, prior to October 7, 1996, diagnostic code 
6501 provided that atrophic chronic rhinitis with definite 
atrophy of intranasal structure, moderate secretion warranted 
a 10 percent rating; with moderate crusting and ozena, 
atrophic changes warranted a 30 percent rating; and with 
massive crusting and marked ozena, with anosmia warranted a 
50 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6501.

The rating schedule now provides that allergic or vasomotor 
rhinitis without polyps, but with greater than 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side warrants a 10 percent rating and with 
polyps warrants a 30 percent rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6522.

Regarding sinusitis, prior to October 7, 1996, sinusitis with 
X-ray manifestations only, symptoms mild or occasional was 
rated as noncompensably disabling; moderate sinusitis with 
discharge or crusting or scabbing, infrequent headaches was 
rated as 10 percent disabling; severe chronic frontal 
sinusitis, with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence was rated as 30 percent disabling; and a 
50 percent rating was warranted if postoperative, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 
(1996).

The general rating formula for sinusitis (diagnostic codes 
6510 through 6514) now provides:  a noncompensable rating is 
assigned where the sinusitis is detected by X-ray only and a 
10 percent rating requires one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting. 

A 30 percent rating requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  

Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Code 6512.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As previously indicated, it is acknowledged that the 
veteran's sinusitis with allergic rhinitis has been rated 
under diagnostic codes 6510 and 6522.  However, upon 
reviewing the below-discussed medical evidence and 
predominant symptoms associated with the veteran's 
disability, the Board finds that the old regulations 
pertaining to sinusitis are more synonymous with the 
veteran's disability and favorable to her claim.  
Accordingly, the matter will be adjudicated under the 
sinusitis criteria in effect prior to October 1996.

During service, the veteran received treatment for sinusitis, 
although clinical findings remained essentially normal.  

On VA examination in March 1996, the veteran reported that 
her sinusitis and rhinitis had occurred over the past three 
years as allergies.  Physical examination of the nasal 
cavities showed some evidence of rhinitis with red mucosa as 
well as pale watery discharge.  No sinus tenderness was 
noted.  The diagnosis was sinusitis and rhinitis per old 
service records with headache involvement.

Medical reports dated from September 1996 to February 1997 
show complaints of sinusitis with sinus headaches.  In 
September 1996, the veteran reported having sinus headaches 
lasting over 4 to 5 days with nausea.  Examination revealed 
normocephalic atraumatic pain to palpation over the frontal 
and temporal regions.  No evidence of fever, cough, nausea, 
and vomiting was noted.  The diagnoses included sinusitis 
with sinus headaches.  In October 1996, the assessments 
included sinusitis versus allergic rhinitis.  November 1996 
medical reports show that the veteran requested medication 
for sinus pressure/congestion.  She stated that she had 
pressure over the forehead and temple areas and had bloody 
drainage from the sinuses.  In February 1997 she complained 
of frontal headaches with occasional clear nasal drainage.  
Physical examination revealed septum midline and bilateral 
large inferior turbinates.  The nasal passages and other 
clinical findings were otherwise normal.  The impression was 
allergic rhinitis and possible frontal sinusitis.  The 
veteran received follow-up treatment in March and April 1997.  

Based on the above-discussed evidence, the criteria for a 10 
percent rating for sinusitis and allergic rhinitis have been 
met.  Since service connection has been in effect the medical 
evidence shows that the veteran's sinusitis has been 
productive of moderate impairment due to pain, discharge, and 
sinus headaches.  In March 1996, examination of the nasal 
cavities showed red mucosa, pale watery discharge, and 
headache involvement; in September 1996 pain to palpation 
over the frontal and temporal regions was shown; and in 
November 1996 the veteran's clinical picture remained 
unchanged.  A rating in excess of 10 percent is not warranted 
however.  There is no evidence of record suggesting that the 
veteran's sinusitis has been severe, productive of frequently 
incapacitating recurrences, severe and frequent headaches, or 
purulent discharge or crusting reflecting purulence.  
Accordingly, a 10 percent rating and no more is warranted.

There is no evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of 
earning capacity due to the disability during the period in 
question.  Thus a referral for extra schedular consideration 
is not warranted. 

Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The proper effective date for disability compensation based 
on direct service connection shall be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2001).

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5).

The veteran has perfected an appeal for entitlement to an 
effective date earlier than February 27, 1997, for the grant 
of a 10 percent rating for sinusitis and allergic rhinitis, 
and as previously noted, the veteran perfected an appeal for 
entitlement to an initial compensable rating for sinusitis 
and allergic rhinitis. 

In this decision, a rating of 10 percent effective since 
service connection has been in effect, January 27, 1996, to 
February 27, 1997, has been granted.  Accordingly, the issue 
of entitlement to an earlier effective date for the grant of 
a 10 percent rating prior to February 27, 1997, has been 
rendered moot.  There are no allegations of error of fact or 
law for the Board to consider.  The Board therefore does not 
have jurisdiction to review the veteran's claim.  The matter 
is dismissed.  38 U.S.C.A. § 7105(d)(5); Grantham, supra.



ORDER

Service connection for left foot pain is denied.

Service connection for hyperthyroidism is denied.

Service connection for gastrointestinal problems is granted.

Service connection for a cervical spine disability is denied. 

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right knee prior to May 23, 
2000, and a rating in excess of 30 percent thereafter is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the left knee prior to May 23, 
2000, and a rating in excess of 30 percent thereafter is 
denied.

A rating of 10 percent for sinusitis with allergic rhinitis 
effective January 27, 1996, through February 27, 1997, is 
granted, subject to regulations pertinent to the disbursement 
of monetary funds.

A rating of 30 percent for migraine headaches effective 
January 27, 1996 through February 27, 1997, is granted, 
subject to regulations pertinent to the disbursement of 
monetary funds.

The claim of entitlement to an effective date prior to 
February 27, 1997, for the grant of a 10 percent rating for 
sinusitis and allergic rhinitis is dismissed.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

